Citation Nr: 0610356	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  98-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability (other than post-traumatic stress 
disorder).

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD, prior to April 18, 2002.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and a psychologist


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1955 to November 
1957.

In a rating decision dated in June 1959, the Regional Office 
(RO) denied the veteran's claim for service connection for an 
acquired psychiatric disability.  He was notified of this 
decision and of his right to appeal by a letter dated later 
that month, but a timely appeal was not filed.  He 
subsequently sought to reopen his claim.

By rating action dated in November 1997, the RO concluded 
that the additional evidence was not new and material, and 
denied the veteran's attempt to reopen his claim for service 
connection for an acquired psychiatric disability.  The 
veteran filed a timely appeal to the Board which, in a 
decision dated in October 2004, determined that the 
additional evidence was new and material, and remanded the 
reopened claim for service connection for an acquired 
psychiatric disability other than PTSD for additional 
development of the record.  In addition, the Board granted 
the separate claim of service connection for PTSD.  As the 
requested action has been accomplished, the case is again 
before the Board for appellate consideration.  

In an April 2005 rating decision, the RO effectuated an 
October 2004 decision of the Board that granted service 
connection for PTSD, and assigned a 30 percent evaluation for 
it effective October 1996, and a 70 percent evaluation 
effective April 2002.  The veteran submitted a notice of 
disagreement with the 30 percent evaluation in February 2006.  
As will be discussed in the Remand portion of this decision, 
a statement of the case has not been issued in response to 
the notice of disagreement.  


FINDINGS OF FACT

1.  The service medical records disclose that the veteran was 
treated for a personality disorder.

2.  An acquired psychiatric disability, other than PTSD, has 
not been demonstrated following the veteran's separation from 
service.

3.  A VA physician concluded in 2005 that the veteran has a 
personality disorder.


CONCLUSION OF LAW

An acquired psychiatric disability (other than PTSD) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

In the present appeal, the veteran was provided with notice 
in March 2001 of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993 (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability 
other than PTSD, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

The Board acknowledges that the March 2001 letter issued by 
the VA did not specifically address the issue on appeal.  It 
is noted, however, that it did contain the general 
requirements for a grant of service connection.  It is noted 
that the statement of the case issued in March 1998 and 
supplemental statements of the case issued in January 2000, 
October 2003 and October 2005 summarized the evidence of 
record, and explained to the veteran what the evidence must 
show in order to grant service connection for an acquired 
psychiatric disability.  The two most recent supplemental 
statements of the case also included the provisions of 
38 C.F.R. § 3.159.  The veteran was not prejudiced by the 
failure to receive the VCAA notice prior to the initial RO 
determination, as he had more than one year to respond since 
his appeal was initially certified to the Board.  As such, 
the veteran was informed of the need to provide VA with any 
evidence in his possession pertinent to the appeal.  The 
Board concludes that this notice satisfied the VCAA notice 
requirements.  See Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006).

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service and private 
medical records, and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual background

The veteran was noted to have a moderate mental deficiency on 
the enlistment examination in May 1955.  The service medical 
records disclose that the veteran was admitted to the 
hospital in October 1957 as a transfer from another facility 
with a diagnosis of psychotic depressive reaction.  It was 
reported that he had been referred for fainting spells which 
dated to his childhood.  The veteran related that the spells 
started with a feeling of anxiety, palpitation and fear.  It 
was noted that a complete neurological work-up was negative.  
It was indicated that at the previous hospital the veteran 
refused food, appeared to be withdrawn, and conversed little.  
The physicians felt that the veteran was depressed and he was 
sent to the second hospital for further evaluation.  It was 
stated that while in Korea he performed sentry duty with 
dogs.  Following a mental status evaluation, the diagnosis 
was emotional instability reaction, chronic, manifested by 
fluctuating emotional attitudes, especially toward service, 
inability to tolerate normal stress of duty, "fainting 
spells" and anxiety.  It was indicated that it had existed 
prior to service.  An October 1957 hospital report reflects a 
diagnosis of passive-dependency reaction, chronic manifested 
by immature behavior, poor judgment, helplessness and 
fainting spells.  A psychiatric evaluation on the separation 
examination in October 1957 was abnormal.  Abnormal 
personality trait was noted.  

In a statement dated in May 1958, a private physician 
reported that he had seen the veteran in March 1958, after he 
had consumed 15 to 20 tablets, which were apparently sleeping 
tablets, without reason.  When questioned, the veteran 
admitted having difficulty in service and that he had been 
hospitalized.  The physician stated that the veteran was 
vague about this condition, but it appeared to have been a 
psychiatric disorder.  He commented that the veteran was in 
need of psychiatric care.

The veteran was afforded a psychiatric examination by the VA 
in May 1959.  He related that he had difficulty adjusting to 
military service.  He stated that after he returned from 
service he drank a good bit.  The examiner noted that the 
veteran was quite immature in dealing with his social and 
economic problems and responsibilities.  Following a mental 
status evaluation, the diagnosis was mental deficiency with 
behavioral reaction.  The examiner stated that if the veteran 
was subjected to more stress or pressed into further 
responsibility, it was felt that he might become psychotic.

A VA psychiatric examination was conducted in December 1971.  
The veteran asserted that he had sustained a trauma to his 
head in service.  He stated that he was nervous and 
irritable.  The diagnosis following a mental status 
evaluation was anxiety neurosis.  The examiner also stated 
that the veteran's blackout spells should be considered as 
hysterical neurosis, conversion type.

Private medical records show that the veteran was 
hospitalized in September 1977, and the diagnosis was 
psychoneurosis, depressive.  Additional diagnoses contained 
in private medical records include anxiety reaction, 
adjustment disorder with depressed mood and psychoneurosis, 
depression.

VA psychiatric examinations were conducted in April and May 
1997, March 1999 and April 2002.  The diagnoses included 
PTSD, major depressive disorder, borderline intellectual 
functioning and personality disorder, not otherwise 
specified, with antisocial, borderline, histrionic 
narcissistic and dependent traits.

In a statement dated in February 2005, a private psychologist 
who treated the veteran asserted that there was a direct link 
between the veteran's PTSD and subsequent brain damage, as 
well as seizures, diabetes, a heart condition and lowered 
immunity.  

The veteran's claims folder was reviewed by a VA physician in 
August 2005.  She stated that the psychiatric diagnoses 
during service included depressive reaction, emotional 
instability reaction, chronic, severe, manifested by 
fluctuating emotional attitudes, especially toward service; 
impaired judgment; anxiety; and an inability to function even 
in minimally stressful situations.  She further stated that 
the post-service diagnoses consisted of depression; anxiety; 
personality disorder, not otherwise specified.  She commented 
that the veteran's depression and anxiety symptoms are 
consistent with his diagnosis of PTSD.  She further indicated 
that the diagnosis of personality disorder, not otherwise 
specified, appears to be distinct form PTSD and, given his 
psychiatric hospitalizations in service, and resulting 
discharge from service, appeared to be consistent with his 
ongoing level of functioning throughout his life.  She added 
that personality disorders are considered innate, maladaptive 
patterns of behavior with multifactorial etiology first 
diagnosed in adolescence and, therefore, it cannot be linked 
with any certainty to service.

The veteran submitted an article entitled "Does Stress 
Damage the Brain" in January 2006.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 

The evidence supporting the veteran's claim includes his 
statements concerning his psychiatric disability and medical 
evidence reflecting diagnoses of depression and anxiety 
disorder.  

The evidence against the veteran's claim consists of the 
service medical records and the opinion of a VA physician.  
In this regard, the Board emphasizes that while the veteran 
reported feelings of anxiety when admitted to a hospital in 
October 1957, it is also noted that he was felt to be 
depressed.  The fact remains, however, that it was concluded 
that the veteran had a personality disorder when he was 
discharged from the hospital.  The Board concedes that the 
diagnoses on the March 1999 VA psychiatric examination 
included major depressive disorder, recurrent.  It is 
significant to point out, however, that following a review of 
the claims folder by a VA physician in August 2005, the 
examiner commented that the veteran's depression and anxiety 
symptoms were consistent with his diagnosis of PTSD.  She 
concluded that the veteran had personality disorder, a 
disability for which service connection may not be granted.  
In Winn v. Brown, 8 Vet. App 510, 516 (1996), the Court 
specifically held that "in establishing by regulation that 
personality disorders are not a disease within the meaning of 
veterans' benefits law, the VA was acting within statutory 
authority.  

As noted above, the veteran asserts that he has an acquired 
psychiatric disability (other than PTSD) that is related to 
service.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board observes that the February 2005 
statement from his psychologist only refers to PTSD, and does 
not indicate that the veteran has any other psychiatric 
disability.  The Board concludes, therefore, that the medical 
findings are of greater probative value than the veteran's 
statements regarding the origin of his disability.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for service connection for an acquired 
psychiatric disability.


ORDER

Service connection for an acquired psychiatric disability 
(other than PTSD) is denied.




REMAND

As noted above, by rating action dated in April 2005, the RO 
assigned an initial 30 percent evaluation for PTSD, effective 
October 24, 1996, and a 70 percent rating, effective April 
18, 2002.  Although the veteran filed a timely notice of 
disagreement with the 30 percent evaluation, the RO failed to 
issue a statement of the case addressing this claim.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

In addition, it does not appear that the veteran was sent 
appropriate VCAA notice regarding his claim for an increased 
rating for PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send appropriate VCAA 
notice to the veteran regarding the claim 
for an initial evaluation in excess of 30 
percent for PTSD, prior to April 18, 
2002.

2.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issue of entitlement to an initial 
evaluation in excess of 30 percent, prior 
to April 18, 2002.  The appellant should 
be afforded the appropriate period of 
time to respond.  If the veteran submits 
a timely substantive appeal, this matter 
should be included as part of the 
veteran's appeal.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


